Conviction is for receiving and concealing stolen property over the value of fifty dollars. The punishment is four years in the penitentiary.
E. R. Liner was an oil well driller, and in the fall of 1925 was drilling a well in Stephens County near the Young County line. Appellant knew the location of this well, having been there one time at least with Liner. Accused had talked to Liner about working for him on this well, but for some reason changed his mind about it. About the last of November a number of well-drilling tools were stolen from this well. Their value was several hundred dollars. Later some of this property was found by the owner in Cross Plains in a yard belonging to J. W. Meeker, who was engaged in buying and selling second-hand oil well supplies. Some time in November appellant (giving his name as Bill Williams) told Meeker he had some second-hand tools to sell and made arrangements with Meeker to leave them in the latter's yard. Later a truck load of tools arrived at the yard, and a week or two later other tools were also brought and left for Williams, who claimed them, offered them for sale, and wanted Meeker to try and sell them for him. Meeker did not know the Liner property from other articles left for Williams, but the value of all of it was between $1,200.00 and $1,500.00. The parties who delivered the property at Meeker's yard for appellant were seen with him; they were making demands on him for money and he was making efforts to, and did, secure some for them. In his connection with the stolen property appellant represented himself as Williams, and as being a contractor from Colorado who was bringing his tools into the Cross Plains oil field to find work, but was at the same time offering them for sale. Appellant did not testify. No evidence was introduced explaining his connection with the stolen property save as the conclusion may be drawn from the circumstances and facts shown. The fact was established that the Liner property had been stolen and also that recently thereafter appellant was claiming *Page 221 
ownership of it. These points are not seriously questioned by accused, but his contention here is that the evidence fails to show that he knew the property was stolen when he received it.
Manifestly it is impracticable for us to set out in detail in our opinion all the evidence. The point urged demanded a careful scrutiny of the facts. A careful examination of them leaves upon us the same impression which the jury must have received from having them recited by the witnesses and which is reflected in their verdict. From the whole record we think the jury not unwarranted in concluding that appellant knew the tools had been stolen when they were delivered at Meeker's yard, where appellant took control of them.
There are four bills of exception in the record complaining of argument of counsel for the state. No objection appears to have been made to the statements complained of in bills Nos. 1, 2 and 3, but the point is briefed on the theory that the court should of his own motion have stopped the argument. Unless objection to argument is called to the court's attention at the time the objectionable statements are made, they cannot ordinarily be taken advantage of by later complaints. Harris v. State, 93 Tex.Crim. Rep., 249 S.W. 485; Simmons v. State, 93 Tex.Crim. Rep., 248 S.W. 392; Hicks v. State, 97 Tex. Crim. 373,  261 S.W. 579; Ross v. State, Tex.Crim. Rep. ___; 277, S.W. 667. We find nothing in the arguments complained of calling for action on the court's part in the absence of objection.
The language of the District Attorney to the jury complained of in bill No. 4 was, "You are trying the slickest thief ever brought before a court." In explaining the bill the learned trial judge says that upon objection being made to the statement just quoted, the District Attorney stated that he was basing the statement on the evidence, and that he thought it was a legitimate deduction to be drawn therefrom. We are impressed from the evidence that the District Attorney was not unwarranted in that conclusion.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.